1

2

3                                 UNITED STATES DISTRICT COURT
4                                        DISTRICT OF NEVADA
5                                                   ***
6                                                            Case
                                                             CaseNo. 3:18-cv-00202-MMD-WGC
                                                                  No.:  3:18-CV-00202-RCJ-WGC
     ALEXANDER STEVEN KING,
7                                                                           ORDER
                                           Petitioner,
8            v.
9    RENEE BAKER, et al.,
10                                      Respondents.
11
             Before the Court is petitioner’s motion to seal various exhibits filed with his amended
12
     petition for writ of habeas corpus (ECF No. 25). Respondents have not responded, and the time
13
     for doing so has expired.
14
             Petitioner seeks to seal seven exhibits. Five contain confidential medical and mental health
15
     information (Exhs. 95-97 & 99-100). One is the petitioner’s presentence investigation report,
16
     which is a confidential document. (Exh. 98). And the seventh is a declaration by petitioner that he
17
     asserts could subject him and his family “to the threat of physical harm.” (ECF No. 25 at 4; Exh.
18
     101).
19
             In accordance with the requirements of Kamakana v. City and County of Honolulu, 447
20
     F.3d 1172 (9th Cir. 2006), the Court finds that a compelling need to protect the privacy and/or
21
     personal identifying information of petitioner in the sealed exhibits outweighs the public interest
22
     in open access to court records. The motion for leave to file Exhibits 95-101 under seal (ECF No.
23
     25) is therefore granted, and those exhibits are considered properly filed under seal.
24
             DATED THIS 18th day of April, 2019.
25

26
                                                              ROBERT C. JONES
27                                                            UNITED STATES DISTRICT JUDGE
28


                                                         1
